Case 2:19-cr-00171-AWA-DEM Document 40 Filed 02/03/20 Page 1 of 3 PagelD# 115

IN THE UNITED STAES DISTRICT COURT
EASTERN DISTRICT OF VIRGINIA
Norfolk Division

UNITED STAES OF AMERICA

Vv
Case No.: 2:19-cr-000171

ROBERT JAMES McCABE, et al
Defendant,

MEMORANDUM IN SUPPORT OF
MOTION TO DISMISS COUNT 11

The defendant, having filed a motion to dismiss Count 11 of the indictment, now files the
memorandum in support of such motion.

In order to prove a conspiracy to commit money laundering in violation of 18 U.S.C.
$1956 (H) the government must prove, amongst other elements, beyond a reasonable doubt the
following. That the property involved in the transaction represented the proceeds from some

form of activity that is a felony. See 18 U.S. Code § 1956. (C) (1).

1. The gravaman of the offense is the financial transaction representing the proceeds
of a specifically unlawful activity. While in this case there may be a financial transaction that
being the $12,500.00 check, there is no evidence or allegation in the indictment as to the illegal

nature of the source of the funds used by Mr. Boyle to satisfy the check.

Zs As the indictment sets forth, Mr. Boyle was CEO of a major company providing
medical services to jails and institutions across the country. Boyle had streams of income from

multiple sources, out side from the contract with the City of Norfolk.

3. The indictment does not allege, nor can the evidence establish, that the source of
the funds for the $12, 5000.00 check came from the contract with the City of Norfolk. Since the
funds are not from a specified unlawful activity, the count cannot stand as that is an element of

the offense.

4. In addition, the $12,500.00 check represents a campaign contribution which

requires an explicit quid pro quo as addressed in other motions.
Case 2:19-cr-00171-AWA-DEM Document 40 Filed 02/03/20 Page 2 of 3 PagelD# 116

WHEREFORE, for these reasons and any others that may be developed at a hearing on

this motion, Mr. McCabe requests the Honorable Court to dismiss Count 11 of the indictment.

Respectfully submitted,

Robert James McCabe
By Counsel

/s/
James O. Broccoletti, Esquire
VSB# 17869
Counsel for Robert James McCabe
ZOBY, BROCCOLETTI & NORMILE, P.C.
6663 Stoney Point South
Norfolk, VA 23502
(757) 466-0750
(757) 466-5026
james@zobybroccoletti.com

CERTIFICATE OF SERVICE

I hereby certify that on the 3rd day of February 2020, I electronically filed the foregoing
with the Clerk of Court using the CM/ECF system, which will then send a notification of such
filing (NEF) to the following:

Alan Salsbury, Esquire

United States Attorney’s Office
101 W Main Street, STE 8000
Norfolk, VA 23510
757-441-6331

alan.salsbury@usdoj.gov

Melissa O’ Boyle, Esquire
United States Attorney’s Office
101 W Main Street, STE 8000
Norfolk, VA 23510
757-441-6331

melissa.oboyle@usdoj.gov

Randy Stoker, Esquire

United States Attorney’s Office
101 W Main Street, STE 8000
Norfolk, VA 23510
757-441-6331

randy.stoker@usdoj.gov
Case 2:19-cr-00171-AWA-DEM Document 40 Filed 02/03/20 Page 3 of 3 PagelD# 117

/s/
James O. Broccoletti, Esquire
VSB# 17869
Counsel for Robert James McCabe
ZOBY, BROCCOLETTI & NORMILE, P.C.
6663 Stoney Point South
Norfolk, VA 23502
(757) 466-0750
(757) 466-5026
jJames@zobybroccoletti.com

 
